

115 HR 1105 IH: Stop WOTUS Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1105IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Allen introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo repeal the rule entitled Clean Water Rule: Definition of Waters of the United States.
	
 1.Short titleThis Act may be cited as the Stop WOTUS Act. 2.Repeal of rule relating to waters of the United StatesThe final rule entitled Clean Water Rule: Definition of Waters of the United States, published on June 29, 2015 (80 Fed. Reg. 37054), shall have no force or effect.